Case 1:16-cv-00076-BLW Document 75 Filed 09/24/19 Page 1 of 1
UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO

Transcript Designation and Ordering Form

 

U.S. Court of Appeals Case No. |19-35802 U.S. District Court No. [1:16-cv-00076-BLW

 

Short Case Title |Mitchell v. Winco

 

Date Notice of Appeal Filed by Clerk of District Court [September 18, 2019

SECTION A - To be completed by party ordering transcript
- HEARING DATE COURT REPORTER PROCEEDINGS (strike portion not desired)

Voir Dire

Opening Statements

Settlement Instructions
Closing Arguments
Jury Instructions

Pre-Trial Proceedings
Other (please specify) [Motion to Dismiss Hearing

(attach additional page for designations if necessary)
I~ {do not intend to designate any portion of the transcript and will notify all counsel! of this intention.

[x As retained counsel (or litigant proceeding in pro per), | request a copy of the transcript and guarantee payment to the reporter of
the cost thereof upon demand. | further agree to pay for work done prior to cancellation of this order.

| As appointed counsel | certify that an appropriate order authorizing preparation of the Transcript at the expense of the United States

has been, or within 5 days hereof will be obtained and delivered to the reporter. | agree to recommend payment for work done prior
to cancellation of this order.

Date transcript ordered los-23-2019 Estimated completion date |

Signature of Attorney Is! Rick D. Roskelley
Address: |3960 Howard Hughes Parkway, Suite 300, Las Vegas, NV 89169

 

 

 

 

 

 

 

 

 

 

j04-24-2019 Tammy Hohenleitner

 

 

Phone Number 702-862-8800

 

e-mail: Imrodriguez@littler.com
Section B - To be completed by Court Reporter

I, have received this designation.

 

(Signature of Court Reporter)

( ) Arrangements for payment were made on
( ) Arrangements for payment have not been made pursuant to FRAP 10(b).

Approximate Number of Pages in Transcript Due Date

 

 

Section C - To be completed by Court Reporter

When the transcript is filed, complete and submit to the U.S. District Court wit

h the completed transcript. District Court will not file the
transcript without this completed form.

Date Transcript Filed Court Reporter’ s Signature

 

Section D

U.S. DISTRICT COURT CLERK: | certify that the record is available in the office of the U.S. District Court.
By:
(U.S. District Court Clerk) (date)

 

(Deputy Clerk)

This is the CERTIFICATE OF RECORD. A copy should be transmitted to the Court of Appeals by the District Clerk when the
transcript is filed and the record is complete in the District Court.
